IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-51306
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                        JOHN COBIN MARTIN,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-9-CR-975-ALL-H
                        --------------------
                          December 19, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     John Corbin Martin appeals his conviction for possession of

machine guns in violation of 18 U.S.C. § 922(o).       Martin argues

that the district court erred in denying his motion to suppress.

In reviewing the denial of a motion to suppress based on live

testimony, we accept the district court's factual findings unless

they are clearly erroneous or influenced by an incorrect view of

the law.   United States v. Alvarez, 6 F.3d 287, 289 (5th Cir.

1993).   “‘Where the judge bases a finding of consent on the oral

testimony at a suppression hearing, the clearly erroneous standard


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51306
                                -2-

is particularly strong since the judge had the opportunity to

observe the demeanor of the witnesses.’”   United States v. Kelley,

981 F.2d 1464, 1470 (5th Cir. 1993) (quoting United States v.

Sutton, 850 F.2d 1083, 1086 (5th Cir. 1988)).

     There is nothing in the record to show that the district court

was clearly erroneous in finding that Martin was aware of his

rights and consented to cooperate for the purpose of securing a

civilian prosecution rather than a court martial, that no promise

of immunity had been made to induce the consent to search, and that

Martin’s decision to cooperate had been an act of free will.    See

United States v. Garza, 118 F.3d 278, 282-83 (5th Cir. 1997).

     The district court did not abuse its discretion in denying

Martin’s motion to withdraw his guilty plea.    See United States v.

Grant, 117 F.3d 788, 789 (5th Cir. 1997); United States v. Carr,

740 F.2d 339, 343-44 (5th Cir. 1984).

     AFFIRMED.